DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 2/3/2021, wherein:
Claims 1, 3, and 5-9 are currently pending;
Claims 1, 3, and 5-9 have been amended; and
Claims 2, 4, and 10-20 have been cancelled. 
Official Notice
In the Non-Final Office Action mailed on 9/3/2020, Examiner gave Official Notice that:
seams having edge portions that are pre-coupled by being sewn, thermally welded, or ultrasonically processed are well-known in the diaper art for joining edges of diapers together; and
diapers comprising a single permanent seam forming a preformed leg opening and an opposite side edge that is detachably fastenable are well-known in the art.
In the Applicant’s Response to the aforementioned office action, filed on 2/3/2021, no challenge was made to the Examiner’s taking of Official Notice. As such, each of the facts previously officially noticed is now considered to be Applicant Admitted Prior Art (AAPA). 
Claim Objections
Claim 1 objected to because of the following informalities:  
In lines 28-29 of claim 1, the phrase “second elastic elements … that extends” should be replaced with “second elastic elements… that extend.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a pet diaper having longitudinal and transverse directions and comprising multiple regions. The regions appear to be described with respect to the article being laid flat along the longitudinal and transverse axes as shown in Figs. 2 and 7. Lines 17-18 of claim 1 have been amended to recite that the first side edge of the ventral region is thermally welded to the first side edge of the dorsal region when the pet diaper is worn. First, it is unclear if this is a positive limitation that there is a thermal weld present or if it is an intended use of the regions to be thermally welded when worn. Second, it would therefore appear as though claim 1 incorporates limitations which require at least the first side edge portions of the dorsal and ventral regions to not be thermally welded together because if the side edge portions are sealed together as claimed, it would appear as though there would no longer be an edge portion since the two regions would be interconnected. It is additionally unclear how to define the regions and edges with respect to the directions if the device is welded together rather than laid out flat as shown in Figs. 2 and 7. The metes and bounds of claim 1 are therefore unclear. 
Claim 1 recites that the intermediate region comprises second elastic elements disposed outside in the transverse direction of the absorbent core and that extends in the longitudinal direction. First, it is unclear if “outside in the transverse direction of the absorbent core” means that the second elastic elements are outside of the transverse boundary of the absorbent core and run in the longitudinal direction, or if the second elastic elements are literally outside as in located on the non-body facing surface which faces the outside, such that the elastic elements can be located in the region of the absorbent core but on the opposite face of the intermediate region from that upon which the core is located. 
Claims 3 and 5-9 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome said indefiniteness. 
Claim 5 recites “both side edges of the intermediate region.” There is insufficient antecedent basis for this limitation in the claim. Neither claim 5 nor claim 1, from which claim 5 draws dependency, outline that the intermediate region comprises two side edges. 
Claim 9 recites that the first side edge of the ventral region comprises a second fastening means. Claim 1, from which claim 9 draws dependency, recites that the first side edge of the ventral region is thermally welded to the first side edge of the dorsal region when worn. From a It appears as though claim 9 is directed to the second embodiment as seen in Figures 7-8. In these figures, the diaper is shown to comprise both a seam (20) and the fastening tab (90). It is unclear whether the second fastening tab of claim 9 is commensurate with the first fastening tab of claim 1 in that it must detachably connect the first side edge of the ventral and dorsal regions. If this interpretation is made, it is unclear how there can be both a thermal weld as described and a fastening means requiring the portions be detachable (i.e. no seam/weld). It appears as though 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0192357 to Pellegrini in view of Applicant Admitted Prior Art (AAPA).
Re: Claim 1. As best understood due to indefiniteness, Pellegrini teaches a pet diaper (See Abstract, Figs. 2, 4a-4b, 400, wearable animal pad for a dog) having a longitudinal direction and a transverse direction orthogonal thereto (See Figs. 4a-4b, longitudinal axis is horizontal across the page, transverse axis is vertical with respect to the page), and comprising a body-facing surface to face a body of a pet animal (Fig. 4b, inner face), a non-body-facing surface opposed to the body-facing surface (Fig. 4a, outer face), a ventral region having first and second side edges that extend in the longitudinal direction (extending between 410A-410B), a dorsal region having first and second side edges that extend in the longitudinal direction (extending between 420A-420B), an intermediate region disposed between the ventral region and the dorsal region (446, elongated portion) in the longitudinal region, and an absorbent core (450, pad portion) disposed in the intermediate region and the ventral region (See Fig. 4b), wherein:
the intermediate region has a tail hole (460) for a tail of the pet animal can be slipped,
the absorbent core is spaced apart from the tail hole toward the ventral region (See Fig. 4b),

the second side edge portion of the ventral region or the second side edge of the dorsal region comprises a first fastening tab which detachably couples both side edge portions of the ventral and dorsal regions to each other when the diaper is worn (410B is coupled to 420B via hook and loop fastening means - paragraph [0035]). 
In paragraphs [0031] and [0039] of Pellegrini, it is taught that various portions of the animal pad may include elastic bands such as around the perimeter to facilitate a snug fit on an animal. Providing elastic elements around the perimeter of the pad (400) of the entire pad would provide first elastic elements extending in the transverse direction across the ventral region edges and second elastic elements outside the transverse direction of the absorbent core that extend in the longitudinal direction. Furthermore, the ventral region comprises a proximal edge (interior edge of the ventral region closes to the intermediate region) and a distal edge opposed to the proximal edge in the longitudinal direction and extending in the transverse direction. 
However, Pellegrini does not expressly disclose that the first side edge of the ventral region is thermally welded to the first side edge of the dorsal region when the pet diaper is worn. 
Examiner previously gave Official Notice, now AAPA, that if a seam requires the edge portions to be pre-coupled by being sewn, thermally welded, or ultrasonically processed, that the seams are well-known in the diaper art for joining edges of diapers together. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a thermal weld seam between the second side edge portions of Pellegrini, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 
Re: Claim 3. As outlined above, as seen in Figures 4a-4b of Pellegrini, the first fastening tab is on the second side edge of the ventral region. 
Re: Claim 5. As best understood due to indefiniteness, Pellegrini renders obvious claim 1 from which claim 5 draws dependency. However, Pellegrini does not expressly disclose that the ventral region has a proximal edge straightly extending in the transverse direction and the intermediate region has both side edges straightly extending in the longitudinal direction. As outlined above, the perimeter of the diaper is taught to comprise elastic bands and it appears as though the bands are contracted in Figures 4a-4b such that it would be possible to stretch the ventral and dorsal regions to the maximum length of the elastic bands, thereby flattening the 
Arguendo, Pellegrini does not implicitly include the ability to flatten the diaper such that the edges are straight as claimed, it has been held that the configuration of the claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A review of the present invention does not provide any criticality for the edges of the ventral and intermediate portions being straightly extending along the respective transverse and longitudinal axes as claimed. Therefore, it would have been an obvious change in shape to provide straight edges in the diaper of Pellegrini. One of ordinary skill in the art would have been motivated to provide straight edges in Pellegrini to simplify manufacturing complexity. 
Re: Claim 6. As seen in Figs. 4a-4b of Pellegrini, the article comprises the regions outlined above with respect to claim 1. However, it is not expressly disclosed that the diaper comprises a ventral panel of which an edge in the longitudinal direction corresponds to the first side edge of the ventral region, a dorsal panel of which an edge in the longitudinal direction corresponds to the first side edge of the dorsal region, and an absorbent panel having the absorbent core, a front end disposed on the ventral panel and that extends in the transverse Nerwin v. Erlichman, 168 USPQ 177, 179. One of ordinary skill in the art would have been motivated to form the diaper in three separate panels and join them together to reduce manufacturing complexity and waste as rectangular panels would be easier to cut/form compared to the H-shaped integral diaper seen in Figs. 4a-4b of Pellegrini. 
Re: Claim 7. As seen in Figs. 4a-4b of Pellegrini, the article has a dimension of the ventral region (extending between 410A - 410B) in the longitudinal direction (horizontal) that is smaller than a dimension of the absorbent region (445) in the transverse direction (450). The thicker region of the intermediate/absorbent region as outlined above, has a greater dimension in the vertical (i.e. transverse) direction than the ventral region does in the horizontal (i.e. longitudinal) direction. Forming the regions of Pellegrini as separate panels which are joined together as rendered obvious with respect to claim 6 above, would meet the limitations of claim 7. 
Re: Claim 8. As outlined above with respect to claim 1, the ventral region is coupled to the intermediate region and the absorbent core extends across each of them. The entire diaper is also taught to comprise elastics around the perimeter thereof. The regions inside the perimeter would therefore be inelastic regions and is where the absorbent core is disposed. 
Re: Claim 9. Pellegrini teaches that the first side edge of the ventral region also comprises a fastening means (410A is coupled to 410B via hook and loop fastening means - paragraph [0035]). In paragraph [0035], Pellegrini teaches that the first fastening tab is a “hook and loop tape” that engages with the dorsal region when the diaper is worn. Providing a thermal weld on the first side edges as rendered obvious with respect to claim 1 above and also providing a second fastening tab across the thermal weld would allow a user to tighten the first side of the diaper which comprises the weld, beyond the initial configuration provided by the seam, and thereby provide a better fit of the diaper on the animal.
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
On page 12, Applicant alleges that section 17 of the Non-Final Office Action (referred to as “b)” by the Applicant) is overcome by the amendments to claim 1. However, Applicant fails to address the second issue in the aforementioned section and said rejection was not overcome by amendment and is thereby maintained. 
On page 13, Applicant alleges that section 25 of the Non-Final Office Action (referred to as “h)” by the Applicant) is overcome by the amendments to claim 9. However, Applicant’s amendments does not address the indefiniteness of the rejection and arguments pointing out any error in the rejection are lacking. Therefore the rejection is maintained. 
On pages 13-17, Applicant alleges that Pellegrini does not teach the first and second elastic elements as recited in amended claim 1. The rejections have been modified above to incorporate the amended limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Michael A. Fabula/Examiner, Art Unit 3647                  

/MONICA L BARLOW/Primary Examiner, Art Unit 3644